In the

     United States Court of Appeals
                   For the Seventh Circuit
No. 12‐3806

MICHAEL TODD,
                                                   Plaintiff‐Appellant,

                                   v.


COLLECTO, INC. d/b/a ESO CCA,
                                                  Defendant‐Appellee.

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division.
             No. 12 C 4984 — Ronald A. Guzmán, Judge. 


    SUBMITTED MAY 22, 2013* — DECIDED October 2, 2013 


    Before ROVNER, WILLIAMS, and HAMILTON, Circuit Judges.
   HAMILTON, Circuit Judge. Plaintiff‐appellant Michael Todd
sued  Collecto,  Inc.  for  violating  the  Fair  Debt  Collection
Practices Act. The claims are based on Todd’s allegations that
Collecto called him and told him that his mother owed money


*
   After examining the briefs and the record we have concluded that oral
argument is unnecessary . Thus, the appeal is submitted on the briefs and
the record . See Fed. R. App. P. 34(a)(2)(C).
2                                                        No. 12‐3806

to  AT&T.  Todd  speculates  that  the  disclosure  was  meant  to
encourage him either to pay the debt himself or to convince her
to pay.
    The district court dismissed Todd’s complaint for failure to
state  a  claim  for  relief,  finding  that  Todd  lacks  standing  to
bring these FDCPA claims because he is not the person who
supposedly  owed  the  debt.  Todd  argues  on  appeal  that  the
FDCPA  provisions  in  question  protect  not  only  debtors  but
also other persons harmed by a violation. We agree with the
district  court  that  15  U.S.C  §1692b(2),  which  prohibits  debt
collectors from disclosing a consumer’s debt to third parties,
protects only the person whose debt was disclosed. We agree
with  Todd  that  non‐debtors  can  sue  under  §1692f,  which
prohibits debt collectors from using “unfair or unconscionable”
collection practices, but we conclude that his allegations do not
state a claim for relief under that provision. We thus affirm the
district court’s judgment.
    We  begin  with  the  allegations  in  the  complaint.  Todd
alleges  that  in  May  2012  he  received  a  recorded  telephone
message  from  Collecto  inviting  him  to  call  and  help  the
company locate his mother, Terry. When he called the number,
a Collecto representative told him that his mother owed money
to AT&T for cell phone service. Todd told the representative
that  he  is  not  Terry,  but  the  representative  “continued  to
discuss the alleged debt.” At no point did the representative
ask how to reach Terry. Todd speculates that the representative
disclosed  Terry’s  debt  in  hopes  that  Todd  would  pay  it  or
would get his mother to pay, though the representative did not
ask Todd to pay the debt or to contact Terry. This interaction,
Todd alleges, harmed him emotionally.
No. 12‐3806                                                          3

    Todd claims that Collecto violated two provisions of the
FDCPA during their conversation. The first is 15 U.S.C. §1692b,
which permits a debt collector to call a third party to request
help in locating a “consumer”—defined as “any natural person
obligated  or  allegedly  obligated  to  pay  any  debt,”
§1692a(3)—but  prohibits  revealing  the  existence  of  the  con‐
sumer’s debt to the third party. The second provision is §1692f,
which more generally prohibits using “unfair or unconsciona‐
ble  means  to  collect  or  attempt  to  collect  any  debt.”  This
provision lists some specific practices that are unfair per se, but
the  list  of  prohibited  practices  does  not  “limit[]  the  general
application”  of  §1692f  to  other  unfair  or  unconscionable
practices.  Todd  says  Collecto  violated  §1692f  by  implicitly
seeking  to  collect  his  mother’s  debt  either  from  or
through Todd.
    Absent  different  indications  from  statutory  text,  only  a
person  within  a  statutory  provision’s  “zone  of  interest”  has
standing to sue under it. Harzewski v. Guidant Corp., 489 F.3d
799, 803 (7th Cir. 2007); Kyles v. J.K. Guardian Sec. Services, Inc.,
222  F.3d 289,  294 (7th Cir. 2000). Relying  on our decision  in
O’Rourke v. Palisades Acquisition XVI, LLC, 635 F.3d 938 (7th Cir.
2011),  the  district  court  concluded  that  Todd  does  not  have
standing to sue under any provision of the FDCPA because he
is not the person who was alleged to owe the debt in question.
O’Rourke included some broad language to that effect, so the
district court’s reasoning is certainly understandable. We need
to clarify, though, that O’Rourke should not be read so broadly.
   In  O’Rourke,  a  consumer  sued  a  debt  collector  under
§1692e—a different section of the FDCPA that prohibits false
or misleading communications from a debt collector—alleging
4                                                         No. 12‐3806

that one of the debt collector’s filings in ongoing litigation was
misleading.  We  concluded  that  a  potentially  misleading
communication to a judge is not actionable under §1692e. In
explaining  that  conclusion,  we  used  broad  language  that,  if
taken  out  of  context,  could  be  read  to  say  that  only  a  “con‐
sumer” (i.e., a debtor or alleged debtor) can have a claim for
relief under §1692e or any other section of the FDCPA. See id.
at  943–44  (“[W]e  read  the  Act’s  protections  as  extending  to
consumers and those who stand in the consumer’s shoes and
no  others.”).  Although  the  district  court  acknowledged  that
O’Rourke does not dictate the outcome in this case, the court
relied  upon  that  broad  language  and  concluded  that  no
communication between a debt collector and someone other
than  a  consumer  is  actionable  unless  the  recipient  of  the
communication “stands in the shoes” of the consumer. 
    Todd argues that both §1692b(2) and §1692f permit claims
by any aggrieved recipient of a communication from a debt
collector. The parties do not cite, and we have not found, any
published appellate decision deciding whether either provision
applies  to  a  plaintiff  who  is  not  a  “consumer,”  but  we  find
sufficient guidance from the text of the two provisions, as well
as  decisions  interpreting  them  and  other  sections  of  the
FDCPA. 
    Before addressing sections 1692b(2) and 1692f specifically,
we must clarify that O’Rourke should not be read to foreclose
all FDCPA claims by persons other than consumers and their
proxies.  Such  a  broad  reading  would  place  that  decision  in
tension with the text of several provisions of the FDCPA, as
well as the act’s legislative history and much appellate prece‐
dent interpreting it. In enacting the FDCPA, Congress specified
No. 12‐3806                                                      5

that a “group of people who do not owe money, but who may
be deliberately harassed are the family, employer and neigh‐
bors of the consumer. These people are also protected by this
bill.” H.R. Rep. No. 95‐131, at 8 (1977).
    This  intent  to  extend  protection  beyond  consumers  is
clearly embodied in §1692k(a), the liability provision, which
specifies that “any debt collector who fails to comply with any
provision of this subchapter with respect to any person is liable
to such person.” (Emphasis added.) Similarly, §1692d says that
a “debt collector may not engage in any conduct the natural
consequence of which is to harass, oppress, or abuse any person
in connection with the collection of a debt.” (Emphasis added.)
Behavior  that  violates  §1692d  includes  threats,  violence,
obscene  language,  and  repeated  calls  intended  to  annoy.
§1692d(1)–(2), (5).
    When the issue has arisen, therefore, courts have stressed
that §1692d is not a protection just for consumers but for any
person mistreated by a debt collector. See Bridge v. Ocwen Fed.
Bank, 681 F.3d 355, 363 (6th Cir. 2012) (reversing dismissal of
claim  by  debtor’s  spouse);  Montgomery  v.  Huntington  Bank,
346  F.3d  693,  696  (6th  Cir.  2003)  (using  section‐by‐section
analysis to decide standing under the FDCPA); see also Evory
v. RJM Acquisitions Funding L.L.C., 505 F.3d 769, 773 (7th Cir.
2007)  (explaining  that  §§  1692d,  1692e,  and  1692f  “do  not
designate any class of persons … who can be abused, misled,
etc., by debt collectors with impunity,” and emphasizing the
words “any person” in §1692d). In contrast to §1692d, §1692c
restricts  debt  collectors’  communications  with  and  about
consumers and is understood to protect only the consumer‐
debtors  themselves.  Montgomery,  346  F.3d  at  696;  Wright  v.
6                                                         No. 12‐3806

Finance  Service of Norwalk, Inc., 22 F.3d  647, 649 n.1  (6th Cir.
1994) (en banc).
    Accordingly,  each  provision  of  the  FDCPA  must  be
analyzed individually to determine who falls within the scope
of its protection and thus to decide “with respect to” whom the
provision can be violated. See Montgomery, 346 F.3d at 696–97
(explaining that someone who is not a consumer has standing
under §1692d but not under §1692c). In O’Rourke, this court
addressed only §1692e, and we also did not consider claims
under that provision by plaintiffs who are not consumers. The
broad  language  in  the  opinion  must  be  understood  in  that
context. 
    We turn to the specific provisions that Todd invokes. The
first is §1692b, which provides debt collectors with procedures
for  requesting  information  from  a  third  party  about  a  con‐
sumer’s location. Among other limitations, debt collectors are
prohibited from disclosing to the third party that a consumer
owes  a  debt,  §1692b(2),  and  it  is  this  rule  that  Todd  alleges
Collecto  violated.  But  the  “zone  of  interest”  requirement
disallows suits by plaintiffs “whose interests are unrelated to
the  statutory  prohibitions”  in  question.  Thompson  v.  North
American Stainless, LP, 131 S. Ct. 863, 870 (2011). We therefore
agree with the district court that §1692b(2) of the FDCPA is a
privacy  protection  only  for  the  consumer  who  supposedly
owes the debt. The provision simply is not designed to protect
third parties from hearing about another person’s debts. Such
a purpose would be inconsistent with §1692c(b), a provision
that places control over the disclosure of a consumer’s informa‐
tion squarely in the hands of the consumer, not the third party
who may receive the disclosure. See id. (“Except as provided
No. 12‐3806                                                     7

in section 1692b of this title [for requesting location informa‐
tion], without the prior consent of the consumer given directly to
the debt collector … a debt collector may not communicate, in
connection with the collection of any debt, with any person
other than the consumer, his attorney, a consumer reporting
agency if otherwise permitted by law, the creditor, the attorney
of the creditor, or the attorney of the debt collector.”) (empha‐
sis added). Todd thus is outside the provision’s zone of interest
and lacks standing to bring a claim for a violation of §1692b(2).
     The  second  FDCPA  provision  Todd  invokes,  §1692f,
includes a general prohibition on unfair and unconscionable
debt collection practices. Unlike §1692d, this section does not
indicate that it protects “any person.” But the reach of §1692f
is readily apparent, and we conclude that anyone aggrieved by
a debt collector’s unfair or unconscionable collection practices
can fall within the provision’s zone of interest. This conclusion
is  supported  by  the  provision’s  broad  language  and  by  the
example  in  §1692f(5),  which  prohibits  debt  collectors  from
causing charges for collect calls or other communications “to
be made to any person … by concealment of the true purpose
of the communication.” For example, if a debt collector makes
a collect call to someone other than a consumer (perhaps to
learn how to contact the consumer) and disguises the purpose
of the call to induce the person to accept the charges, it would
be  the  person  called,  not  the  consumer,  who  would  have  a
claim against the debt collector under §1692f. Consistent with
our understanding, the Federal Trade Commission advises the
public  on  its  website  that  the  FDCPA  protects  the  family
members of deceased debtors from being unfairly pressured to
pay their debts. See Federal Trade Commission, “Debts and
8                                                          No. 12‐3806

D e c e a s e d                  R e l a t i v e s , ” 
http://www.consumer.ftc.gov/articles/0081‐debts‐and‐deceas
ed‐relatives (last visited Sept. 12, 2013).
    Todd thus has standing to sue under §1692f for his own
injuries  even  though  he  is  not  the  consumer  from  whom
Collecto sought to collect. (Just as with §1692b(2), he also does 
not have standing to sue under §1692f on Terry’s behalf.) Still,
his  suit  may  not  proceed  if  his  allegations  do  not  plausibly
describe a debt collection practice that was unfair or unconscio‐
nable  with  respect  to  him.  15  U.S.C.  §§  1692f,  1692k;  see
Zemeckis v. Global Credit & Collection Corp., 679 F.3d 632, 634–35
(7th Cir. 2012) (applying Ashcroft v. Iqbal, 556 U.S. 662 (2009), to
FDCPA claims). Whether a particular collection practice other
than those specified in §1692f qualifies as unfair or unconscio‐
nable  is  assessed  objectively  and  is  a  question  for  the  jury
unless  reasonable  jurors  could  not  find  that  the  practice
described  rose  to  that  level.  Turner  v.  J.V.D.B.  &  Assoc.,  Inc.,
330 F.3d 991, 997–98 (7th Cir. 2003). 
    Section  1692f’s  catch‐all  prohibition  on  unfairness  is  “as
vague  as  they  come.”  Beler  v.  Blatt,  Hasenmiller,  Leibsker  &
Moore,  LLC,  480  F.3d  470,  474  (7th  Cir.  2007).  The  FTC  has
issued a non‐binding interpretation that “[a] debt collector’s act
in collecting a debt may be ‘unfair’ if it causes injury to the
consumer that is (1) substantial, (2) not outweighed by counter‐
vailing  benefits  to  consumers  or  competition,  and  (3)  not
reasonably  avoidable  by  the  consumer.”  FTC  Commentary,
53 Fed. Reg. 50,107 (Dec. 13, 1988). But we have rejected this
interpretation  as  inconsistent  with  the  examples  given  in
§1692f, some of which, like the prohibition on placing symbols
on  a  debt‐collection  envelope,  do  not  require  a  substantial
No. 12‐3806                                                               9

injury. McMillan v. Collection Prof’ls, Inc., 455 F.3d 754, 764–65
(7th Cir. 2006). 
    Case  law,  however,  provides  instructive  examples  of
collection  practices—both  fair  and  unfair—that  are  not
specifically addressed in §1692f. Asking a consumer to pay a
debt discharged in bankruptcy, for example, is not unfair or
unconscionable  within  the  meaning  of  §1692f,  though  it
violates  another  provision  of  the  FDCPA.  Turner,  330  F.3d
at 998. Neither is it unfair for a college to withhold a student’s
transcript until she has settled her debt to the school. Juras v.
Aman Collection Serv., Inc., 829 F.2d 739, 742–44 (9th Cir. 1987).
On the other hand, seeking a writ of garnishment when the
debtor was not behind in making payments can violate §1692f.
Fox  v.  Citicorp  Credit  Servs.,  Inc.,  15  F.3d  1507,  1517  (9th  Cir.
1994).  And  closer  to  Todd’s  allegations  here,  in  an  opinion
affirming a judgment in favor of the FTC and against a debt
collector  for  violations  of  §1692f  and  other  sections  of  the
FDCPA, the Third Circuit described the defendant’s practice of
calling debtors’ family members and demanding payment as
one of its most egregious practices, though the court did not
specify which provision or provisions this particular conduct
violated. See FTC v. Check Investors, Inc., 502 F.3d 159, 164 (3d
Cir. 2007) (“Check Investors’ tactics apparently knew no limits.
It routinely contacted family members of obligors. In one case,
Check  Investors[]  repeatedly  called  a  64‐year  old  mother
regarding  her  son’s  debt;  fearing  that  her  son  would  be
arrested  and  carted  off  to  jail,  she  paid  the  amount  of  the
demand.”). 
     We conclude that Todd has not stated a plausible claim for
relief under §1692f. His allegations about his conversation with
10                                                    No. 12‐3806

the Collecto representative are simply inadequate to support
a claim that Collecto subjected him to an unfair or unconscion‐
able  collection  practice.  During  their  only  conversation,  the
Collecto representative made no request for payment and no
express or even implied threat of repercussions for Todd or his
mother.  The  mere  disclosure  of  Terry’s  debt  and  failure  to
request location information would not allow a reasonable jury
to conclude that the treatment of Todd himself was unfair or
unconscionable.
   The judgment of the  district court dismissing the case is
therefore AFFIRMED.